           Case MDL No. 2942 Document 445 Filed 06/05/20 Page 1 of 8



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                           MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                           MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION



    INTERESTED PARTY LANCER INSURANCE COMPANY’S OPPOSITION TO
       PLAINTIFFS’ MOTIONS FOR TRANSFER AND COORDINATION OR
                 CONSOLIDATION UNDER 28 U.S.C. § 1407

       Interested party Lancer Insurance Company (“Lancer”) submits this Memorandum of Law

in Opposition to Plaintiffs’ Motion for Transfer and Coordination or Consolidation Under 28

U.S.C. § 1407 (Dkt. No. 1) and Subsequent Motion for Transfer of Actions Under 28 U.S.C.

§ 1407 for Coordinated or Consolidated Pretrial Proceedings (Dkt. No. 4), and all papers filed in

support or partial support of those motions (Dkts. 9, 19, 169, 184, 189) (collectively, the

“Motions”).

       Lancer respectfully joins in the Memorandum of Law of Interested Parties Westchester

Surplus Lines Insurance Company and Indemnity Insurance Company of North America in

Opposition to Plaintiffs’ Motion for Transfer and Coordination or Consolidation Under 28 U.S.C.

§ 1407 and Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated

or Consolidated Pretrial Proceedings (Dkt. No. 376) (the “Westchester Memorandum”). Lancer

also respectfully joins in the response of Oregon Mutual Insurance Company in Opposition to the

Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Consolidation of Pretrial

Proceedings (Dkt. No. 394) (the “Oregon Memorandum”), as Lancer is similarly situated to

Oregon.




                                               1
            Case MDL No. 2942 Document 445 Filed 06/05/20 Page 2 of 8



       The legal analysis set forth in the Westchester Memorandum and the Oregon Memorandum

is sound and should be adopted by this Panel. Lancer joins in Section III of the Westchester

Memorandum and Section II of the Oregon Memorandum and submits this supplemental

memorandum addressing issues specific to Lancer and the sole case to which it is a COVID-19

business interruption defendant. (Dkt. No. 13).1

                                 PRELIMINARY STATEMENT

       Lancer joins the vast majority, if not all, of the tagged insurers, many of the tagged

policyholders,2 and even United Policyholders3, opposing the Motions, objecting to the transfer of

these cases to a single forum for coordinated proceedings. Lancer is a small, regional insurance

company, issuing business income coverage in only four states: Connecticut, New Jersey,

New York, and Pennsylvania.4 As a regional writer of coverage, operating predominantly in the

New York metropolitan area, requiring Lancer to litigate in an MDL with scores of other insurers,

involving suits where Lancer does not write business, would place an unfair burden on Lancer and

its policyholders.



1
  Camp 1382 LLC d/b/a Campagnola Restaurant, on behalf of itself and all others similarly
situated vs. Lancer Insurance Company, Case 1:20-cv-03336-RA, United States District Court,
Southern District of New York (“Camp 1382”). A copy of the Camp 1382 complaint is attached
to the Affidavit of Kirt Vovou as Exhibit A.
2
   See e.g. Memorandum Of Law In Opposition To Motion For Transfer And Consolidation
Pursuant to 28 U.S.C. § 1407, J.P.M.L. Dkt. 2942, EFC No. 198 (“Big Onion Br.”).
3
  United Policyholders is a non-profit organization who describes its mission as to serve as a
trustworthy and useful information resource and as an effective voice for a broad range of
policyholders in the United States. Its work includes helping individuals and businesses in the
insurance claim process and advancing pro-insured laws and public policy. See Application of
United Policyholders for Leave to Submit Amicus Curiae Brief in Opposition to the Emergency
Application for Extraordinary Relief, filed in Tambellini v. Erie Ins. Exch., PA. Sup. Ct. No. 52
WM 2020, at 1, 5 (Dkt. No. 376-1).
4
  While it is authorized to sell transportation insurance in all 50 states, Lancer has elected to limit
its Commercial Property insurance and Business Income coverage to the four above-identified
jurisdictions.


                                                   2
            Case MDL No. 2942 Document 445 Filed 06/05/20 Page 3 of 8



       An MDL involving insurance contracts issued by more than 100 different writing

companies, subject to interpretation under a multiplicity of individualized state insurance

constructs, will be inconvenient and not promote the effective resolution of any of the actions, and

certainly not the single lawsuit against Lancer. Consolidation is simply unnecessary to resolve the

claim of one policyholder, under one insurance contract, that is subject to the law of only one

state.5 Moreover, the actions do not present a common question of law. The policyholders’

coverage theories are not uniform in approach, representing instead incompatibly different rubrics,

and all under different states’ laws.

       Accordingly, consolidation should be denied.

                                        BACKGROUND

       Lancer was founded in 1982 as a privately held family business, initially providing

insurance to commercial transportation businesses. Vovou Aff. at ¶ 5. Lancer puts its customers

first, providing them with the best coverage, customer service, and claims handling in the business.

Id. at ¶ 6. Lancer has grown around a single motto: “The Difference is Our Attitude.” Id. at ¶ 7.

       Headquartered in suburban Long Island, Lancer is a small insurer, with fewer than 400

employees. Vovou Aff. at ¶ 8. Over its brief 30-year history, Lancer expanded its business from

insuring buses to include commercial property and liability coverage, which Lancer now offers in

Connecticut, New Jersey, New York, and Pennsylvania. Id. at ¶ 10. But Lancer remains a bit player

in the COVID-19 business interruption saga. As of the close of 2019, Lancer issued scarcely 2,400

policies with business income coverage, and more than 70% of those policies are issued in

New York State. Id. at ¶ 11. Lancer’s total 2019 business income premium was approximately




5
  While Camp 1382 is pleaded as a class action, Lancer does not concede that CAFA subject matter
jurisdiction is even proper (see Class Action Fairness Act, 28 U.S.C. 1332(d)).
                                                 3
            Case MDL No. 2942 Document 445 Filed 06/05/20 Page 4 of 8



$675,000. Id. at ¶ 11. It has only 29 business interruption claims, in just four states, alleging loss

of revenues caused by the pandemic. Id. at ¶ 15. And, even with so few claims, the insurance

contracts at issue have different forms, coverages, exclusions, limitations, and endorsements

depending on the individual policy purchased by that individual insured. Id. at ¶ 13.

       Given its small size, not surprisingly, Lancer, as of this filing, is a defendant in just one

business interruption litigation—this one. Camp 1382, commenced by Lancer’s insured in the

Southern District of New York on April 29, 2020, involves a Manhattan restaurant impacted by

stay-at-home public health orders created in response to the COVID-19 virus. Notably, unlike

many of the plaintiffs in the tagged actions, this policyholder does not allege that it has suffered

direct property damage as a result of COVID-19.6 Rather, the Camp 1382 plaintiff alleges that its

revenue loss was caused by the precautionary measures taken by government to prevent the spread

of COVID-19. Vovou Aff. Ex. A at ¶¶ 41-42. The Camp 1382 plaintiff points to New York

Executive Order 2027 as the source of its business interruption, not the COVID-19 virus. Id. at

¶ 29. This puts this case against Lancer at odds with most of the other cases being considered for

consolidation. See Siegel & Maxwell, Major Trends in COVID-19 Business Interruption

Litigation, Law360, May 14, 2020.




6
  See, e.g., Café Int’l Holding Co. LLC v. Chubb Ltd. and Westchester Surplus Lines Ins. Co., Case
No. 1:20-cv-21641 (S.D. Fla.) (Dkt. No. 12) (alleging “the presence of COVID-19 caused direct
physical loss of and/or damage to the covered premises); The K’s Inc. v. Westchester Surplus Lines
Ins. Co., Case No. 1:20-cv-01724 (N.D. Ga.) (Dkt. No. 335) (same).
7
  Executive Order 202 limited New York dine-in restaurants to take-out and delivery only, as of
March 16, 2020, and closed all non-essential businesses as of March 20, 2020.
                                                  4
              Case MDL No. 2942 Document 445 Filed 06/05/20 Page 5 of 8



                                           ARGUMENT

    A. Centralization in an MDL Poses an Unnecessary Burden to Lancer

       Lancer, like the other regional and single-state insurers, faces an unnecessary burden if

centralization is granted. Lancer is a small insurer, providing commercial property coverage in

just four states, with 70% of its in-force policies issued to New York businesses. If centralization

is ordered in any of the suggested districts, Lancer would be forced to litigate far from its corporate

home, its lawyers, and quite possibly in a jurisdiction in which it does not write property

insurance.8

       Camp 1382 is the only suit filed against Lancer. The parties are a Manhattan-based

restaurant and Long Island-based insurer. All potential witnesses and documents are located

within or near the Southern District of New York.

       Transfer of discovery to a jurisdiction other than the Southern District of New York will

be expensive, cause undue delay, and create unnecessary inefficiencies. See generally In re IBM

Antitrust Litigation, 328 F.Supp. 509 (J.P.M.L. 1971) (declining to transfer cases for consolidated

proceedings where scope and breadth of discovery were substantially different and consolidation

would have unnecessarily subjected parties to massive discovery). A multidistrict case involving

more than one hundred writing companies and hundreds, potentially thousands, of claimants is an

unnecessary, inefficient, and unduly expensive way to resolve the Camp 1382 litigation.

       Here, creation of an MDL will lead to protracted, unnecessary, and expensive discovery,

which is antithetical to the goals and purpose of multidistrict litigation. See In re Peanut Crop. Ins.




8
  While the Eastern District of Pennsylvania is one suggested consolidation landing spot, Lancer
issued had only 283 policies with business income coverage in force in Pennsylvania as of the
close of 2019. Vovou Aff. at ¶ 12.
                                                  5
              Case MDL No. 2942 Document 445 Filed 06/05/20 Page 6 of 8



Litigation, 342 F.Supp.2d 1358 (J.P.M.L. 2004) (finding centralization under Section 1407 was

necessary to eliminate duplicative discovery and conserve resources).

        Lancer, unlike many of the carrier-defendants, is not a large national insurer with tens of

thousands of business income policies in force, tens of millions of dollars in premiums, or hundreds

of pending claims across the country. Instead, Lancer is party to a single dispute with a single

policyholder that is entirely based in New York, with a total claim count of just 29. Forcing Lancer

and its insureds to litigate in a massive MDL located far away from New York with a cast of

thousands would be costly, burdensome, and would not promote effective resolution of the

litigation.

        This Panel should decline to consolidate Camp 1382 into the MDL.

    B. The MDL will Answer Questions that are Irrelevant to Camp 1382

        Camp 1382 lacks common questions of fact and law between it and the other cases tagged

for consolidation. To the contrary, the MDL would involve litigation of a multitude of questions

that are irrelevant to this dispute, only delaying resolution.

        Unlike many other policyholder complaints, Camp 1382 does not allege physical damage.

Rather, it was unable to use its property for its intended purpose as a result of New York’s

Executive Order. Vovou Aff. Exhibit A at ¶¶ 41-42. While significant time and resources in the

MDL will be spent litigating whether COVID-19 caused property damage, that is not at issue here.

But if placed in the MDL, Lancer and its insured will be forced to spend unnecessary time and

money on discovery and litigation unrelated to the outcome of their case.

        The dispositive issue in Camp 1382 is whether the New York closure order constitutes

direct physical loss of or damage to property. To resolve this, a court will need to consider the

specifics of New York’s closure order. The closure orders, or lack thereof, of the other states that



                                                  6
            Case MDL No. 2942 Document 445 Filed 06/05/20 Page 7 of 8



would be considered by the MDL are irrelevant to answering this question. Indeed, as noted in the

Westchester Memorandum, the COVID-19 orders, and their alleged impact on each policyholder,

vary significantly. See Westchester Memorandum, Point III, 3 (MDL Dkt. No. 376).

       And, notwithstanding Lancer’s insured’s theory of coverage, the Lancer policy includes a

Virus Exclusion. Many of the cases tagged for consolidation do not have this exclusion, or have

other exclusions, which may be wholly irrelevant to the disposition of Camp 1382. The great

variance among the contracts of insurance at issue demonstrate that, despite a facial commonality

involving the pandemic, that there is an insufficient commonality of questions of fact and law

warranting consolidation. See In re Florida, Puerto Rico, and U.S. Virgin Islands 2016 and 2017

Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367 (denying transfer because claims

only possessed the “superficial factual commonality” of property damage from a hurricane and

denials of insurance coverage because each “case necessarily involve[d] a different property,

different insureds, different witnesses, different proofs of loss, and different damages”); In re Ins.

Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362 (J.P.M.L. 2007)

(denying transfer because actions were against multiple different defendant insurance companies

and involved different insurance contracts).

       This matter will be resolved far more effectively, and less expensively, outside of an MDL.




                                                  7
           Case MDL No. 2942 Document 445 Filed 06/05/20 Page 8 of 8



                                      CONCLUSION

       Based on the forgoing, Lancer respectfully requests that the Panel deny transfer of the

Camp 1382 lawsuit and the other tagged actions into an MDL.

DATED:        Buffalo, New York
              June 5, 2020

                                                  Respectfully submitted,

                                                  HURWITZ & FINE, P.C.

                                                   /s/ Dan D. Kohane

                                                  ______________________________
                                                  Dan D. Kohane, Esq.
                                                  Steven E. Peiper, Esq.
                                                  Lee S. Siegel, Esq.
                                                  Brian D. Barnas, Esq.
                                                  Ryan P. Maxwell, Esq.
                                                  Attorneys for Lancer Insurance Company
                                                  1300 Liberty Building
                                                  424 Main Street
                                                  Buffalo, New York 14202
                                                  (716) 849-8900
                                                  ddk@hurwitzfine.com




                                              8
